Attorney’s Docket Number: AB4881-US 111548-243132
Filing Date: 12/28/2018
Claimed Foreign Priority Date: none
Applicants: Rachmady et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 08/02/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 08/02/2022, responding to the Office action mailed on 05/06/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 3 and 16. Accordingly, pending in this application are claims 1-2, 4-15, and 17-25.

Response to Amendment
Applicant’s amendments to the Drawings, Specification, and Claims have overcome most objections to Drawings, Specification, and Claims previously set forth in the Non-Final office action mailed on 05/06/2022. However, some objections to Claims stand, as repeated below. 
Applicant’s amendments to Claims have overcome the claim rejections under 35 U.S.C. 112, 35 U.S.C. 102, and 35 U.S.C. 103, as previously formulated in the same Office action. However, new grounds for rejection are presented below, as necessitated by Applicant’s amendments to the claims.
  
Claim Objections
Claims 14 and 21 are objected to because of the following informalities:
- Claim 14, L. 7 and Claim 21, L. 9: amend to -- in contact with both the NMOS channel material and the PMOS channel material--. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0336421, hereinafter Cheng-421) in view of Cheng et al (US2016/0380002, hereinafter Cheng-002).

Regarding Claim 1, Cheng-421 (see, e.g., Figs. 14A-C and Par. [0057]-[0059], [0063]-[0064], [0074]-[0088]) shows most aspects of the instant invention, including an integrated circuit structure, comprising:
- a substrate (e.g., substrate 10)
- a stacked channel of self-aligned heterogeneous materials (see, e.g., Figs. 2A-C: first and second semiconductor layers 14 and 18 are simultaneously lithographically patterned from stack 8 into a fin-shaped stack), the stacked channel of self-aligned heterogeneous materials comprising: 
an NMOS channel material over the substrate (e.g., 14 including Si)
a PMOS channel material (e.g., 18 including SiGe) stacked over and self-aligned with the NMOS channel material
- a heterogeneous gate stack in contact with both the NMOS channel material and the PMOS channel material (e.g., replacement gate stack comprising gate dielectric 44, n-work function metal portion 46A, first gate conductor 48A, p-work function metal 152, and second gate conductor 154) 
However, Cheng-421 is silent about the PMOS channel material being composed of a PMOS non-silicon group IV material. Cheng-002 (see, e.g., Figs. 4A-F and Par. [0027],[0055]), on the other hand and in the same field of endeavor, teaches that germanium and silicon germanium are equivalent and suitable materials for forming the channel layer 18F/18B of a pFET.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the PMOS channel material being composed of a PMOS non-silicon group IV material (e.g., germanium), in the structure of Cheng-421, because germanium is known in the semiconductor art as a suitable PMOS channel material, as taught by Cheng-002, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding Claim 2, Cheng-421 (see, e.g., Par. [0059]) shows that the NMOS channel material comprises silicon (Si).
Regarding Claim 4, Cheng-002 (see, e.g., Par. [0027]) teaches that the PMOS non-silicon group IV material (e.g., 18F/18B) comprises germanium (Ge).
Regarding Claim 5, Cheng-421 (see, Par. [0057]-[0059]) discloses that the thickness of semiconductor layer 14 can be from 10 nm to 150 nm, and that the thickness of semiconductor layer 18 can be from about 5 nm to about 150 nm.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the NMOS channel material and the PMOS channel material with different heights in the structure of Cheng-421 in view of Cheng-002, because said arrangement of heights would flow from at least one combination of first and second semiconductor layer thicknesses disclosed by Cheng-421, that would have been obvious to choose from their respective disclosed ranges (e.g., 14 having 10nm vs. 18 having 5nm). See In re KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 6, Cheng-421 (see, Par. [0057]-[0059]) discloses that the thickness of semiconductor layer 14 can be from 10 nm to 150 nm, and that the thickness of semiconductor layer 18 can be from about 5 nm to about 150 nm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the NMOS channel material and the PMOS channel material both have a height of approximately 30 - 100 nm in the structure of Cheng-421 in view of Cheng-002, because as it has been held by the court that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”.  See In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding Claim 7, Cheng-421 (see, e.g., Figs. 14A-C and Par. [0058],[0061]) show a dielectric layer 16 of, e.g., silicon oxide or silicon nitride (similar to the instant disclosure), located between semiconductor layers 14 and 18, wherein said layers are initially part of different wafers, and are subsequently arranged into a stack 8 by a wafer bonding process. 
Furthermore, with regards to the limitation “bonding layer”, note that a limitation in a claim with respect to a material property in a claimed device does not differentiate the claimed device from prior-art device if the prior-art device teaches all the structural limitations in the claims. As stated in Best, “Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F. 2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)
Note that the applicant has a burden of proof once the examiner establishes a sound basis for believing that the products of the applicant and the prior art are the same. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed, Cir. 1990).
Accordingly, in view of the above, Cheng-421 also shows a bonding layer (e.g., 16) in-between the NMOS channel material (e.g., 14) and the PMOS channel material (e.g., 18).
Regarding Claim 8, Cheng-421 (see, e.g., Figs. 14A-C and Par. [0058]) shows that the bonding layer comprises silicon dioxide (SiO2), silicon carbon nitride (SiCN) or silicon nitride (SiN).
Regarding Claim 9, Cheng-421 (see, Par. [0058]) discloses that the thickness of dielectric layer 16 can be from about 20 nm to about 150 nm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the bonding layer with a height of approximately 5 - 50 nm in the structure of Cheng-421 in view of Cheng-002, because as it has been held by the court that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”.  See In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding Claim 10, Cheng-421 (see, Figs. 2A-2C and Par. [0063]) discloses that layers 14,16, and 18 are patterned into a fin-shaped structure having a width W from 5 nm to 50 nm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the NMOS channel material, the PMOS channel material, and the bonding layer having a width of approximately 4-15 nm in the structure of Cheng-421 in view of Cheng-002, because as it has been held by the court that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding Claim 11, Cheng-421 (see, e.g., Figs. 14A-C and Par. [0074]-[0088]) shows that the heterogeneous gate stack (e.g., 44, 46A, 48A, 152, and 154) straddles the stacked channel such that the heterogeneous gate stack is in contact with at least two sides of the NMOS channel material (e.g., 14) and at least three sides of the top PMOS channel material (e.g., 18).
Regarding Claim 12, Cheng-421 (see, e.g., Figs. 14A-C and Par. [0074]-[0088]) shows that the heterogeneous gate stack (e.g., 44, 46A, 48A, 152, and 154) comprises an NMOS gate stack (e.g., 44, 46A, 48A) on at least two sides of the NMOS channel material (e.g., 14), and a PMOS gate stack (e.g., 44, 152, 154) over the NMOS gate stack and on at least two sides of the PMOS channel material (e.g., 18).
Regarding Claim 13, Cheng-421 (see, e.g., Figs. 14A-C and Par. [0057]-[0059], [0063]-[0064], [0074]-[0088]) discloses a stacked fin complementary metal oxide semiconductor (CMOS) device. Therefore, Cheng-421 shows that the PMOS channel material (e.g., 18) and the NMOS channel material (e.g., 14) are formed using one or more of non-planar transistor geometries including a finFET, multi-gate, and nanowire/nanoribbon.
Regarding Claim 14, Cheng-421 (see, e.g., Figs. 14A-C and Par. [0057]-[0059], [0063]-[0064], [0074]-[0088]) shows most aspects of the instant invention, including a stacked CMOS transistor structure, comprising:
- a stacked channel of self-aligned heterogeneous materials (see, e.g., Figs. 2A-C: first and second semiconductor layers 14 and 18 are simultaneously lithographically patterned from stack 8 into a fin-shaped stack), the stacked channel of self- aligned heterogeneous materials comprising:
an NMOS channel material (e.g., 14 including Si) over a substrate (e.g., substrate 10)
a PMOS channel material (e.g., 18 including SiGe) stacked over the NMOS channel material
- a heterogeneous gate stack in contact with both the NMOS channel material and the PMOS channel material (e.g., replacement gate stack comprising gate dielectric 44, n-work function metal portion 46A, first gate conductor 48A, p-work function metal 152, and second gate conductor 154), the heterogeneous gate stack comprising:
an NMOS gate stack (e.g., 44, 46A, 48A) on at least two sides of the NMOS channel material (e.g., 14)
a PMOS gate stack (e.g., 44, 152, 154) on at least two sides of the PMOS channel material (e.g., 16)
- NMOS source and drain regions over the substrate on opposite sides of the NMOS gate stack; and PMOS source and drain regions over the NMOS gate stack and the NMOS source and drain regions on opposite sides of the PMOS gate stack (see, e.g., Par. [0071]: n-type first/lower source/drain regions 32 and p-type second/upper source/drain regions 34 respectively). 
However, Cheng-421 is silent about the PMOS channel material being composed of a PMOS non-silicon group IV material. Also, see comments stated above in Par. 10-11 with regards to Claim 1, which are considered repeated here.
Regarding Claim 15, Cheng-421 (see, e.g., Par. [0059]) shows that the NMOS channel material comprises silicon (Si).
Regarding Claim 17, Cheng-002 (see, e.g., Par. [0027]) teaches that the PMOS non-silicon group IV material (e.g., 18F/18B) comprises germanium (Ge).
Regarding Claim 18, Cheng-421 (see, Par. [0057]-[0059]) discloses that the thickness of semiconductor layer 14 can be from 10 nm to 150 nm, and that the thickness of semiconductor layer 18 can be from about 5 nm to about 150 nm. Also, see comments stated above in Par. 16-17 with regards to Claim 6, which are considered repeated here.
Regarding Claim 19, Cheng-421 (see, e.g., Figs. 14A-C and Par. [0058],[0061]) show a dielectric layer 16 of, e.g., silicon oxide or silicon nitride (similar to the instant disclosure), between semiconductor layers 14 and 18. Also, see comments stated above in Par. 18-21 with regards to Claim 7, which are considered repeated here.
Regarding Claim 20, see comments stated above in Par. 29 with regards to Claim 13, which are considered repeated here.
Regarding Claim 21, Cheng-421 (see, e.g., Figs. 1-14 and Par. [0057]-[0059], [0063]-[0064], [0074]-[0088]) shows most aspects of the instant invention, including a method of fabricating an integrated circuit structure, the method comprising:
- forming a stacked channel of self-aligned heterogeneous materials (see, e.g., Figs. 1-2: first and second semiconductor layers 14 and 18 are simultaneously lithographically patterned from stack 8 into a fin-shaped stack), wherein the stacked channel of self- aligned heterogeneous materials comprises:
an NMOS channel material (e.g., 14 including Si) over a substrate (e.g., substrate 10)
a PMOS channel material (e.g., 18 including SiGe ) stacked over the NMOS channel material
- a heterogeneous gate stack formed in contact with both the NMOS channel material and the PMOS channel material (see, e.g., Figs. 14A-C: replacement gate stack comprising gate dielectric 44, n-work function metal portion 46A, first gate conductor 48A, p-work function metal 152, and second gate conductor 154)
However, Cheng-421 is silent about the PMOS channel material being composed of a PMOS non-silicon group IV material. Also, see comments stated above in Par. 10-11 with regards to Claim 1, which are considered repeated here.

Allowable Subject Matter
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims filed on 08/02/2022 have been considered but are moot in view of the new grounds of rejection.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose semiconductor devices comprising integrated circuit structures with stacked CMOS FinFETs, and having some features similar to the instant inventions.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814